DETAILED ACTION
In the amendment filed on December 16, 2021, claims 1, 3 – 6, 8 – 14, 17 and 19 are pending.  Claim 1 has been amended and claims 2, 7, 15 – 16 and 18 have been canceled. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed November 8, 2021 fails to comply with 37 CFR 1.97(c) because it lacks the fee set forth in 37 CFR 1.17(p).  It has been placed in the application file, but the information referred to therein has not been considered.

The information disclosure statement filed October 12, 2021 partially fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

October 12, 2021 also partially fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
Claims 1, 3 – 6, 8 – 14, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claims as presented after amendment now recite “…wherein the first precursor is fed in…using a first flow-pass system or a first bottle-out control system… followed by “…wherein the first BTO and first FPS are conducted using a first precursor supply system…”. A similar recitation is mirrored for a second BTO/FPS system within the claims. As presented, it becomes unclear if the first/second BTO system and first/second FPS system are both required for the feeding of the first/second precursor or if the requirement is that the first BTO system or the first FPS system having the first precursor supply system is used for feeding the first/second precursor.
and the carrier gas. The Examiner notes that the instant specification recites embodiments wherein the precursor supply systems uses the BTO or FPS control systems ([0012] – [0015], [0052], [0057]), rather than a BTO or FPS control system using a precursor supply system. Furthermore, if what is intended to be claimed are specific structures to define what is considered the “precursor supply system”, that such a system be defined consisting of the intended structures.  For the purposes of art rejections, the Examiner interprets the limitation “precursor supply system” to refer to the components used to implement the aforementioned control system as well as to first/second precursor supply systems that contains/comprises a BTO or FPS control system. 

Claims 1, 3 – 6, 8 – 14, 17 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Regarding claim 1, in view of the indefiniteness of the claims, the claims have been amended to recite “wherein the first[/second] precursor…is fed…using a first flow-pass system (FPS) or a first bottle-out control system (BTO)… wherein the first[/second]  precursor together with the carrier gas is fed in the first pulse created by a first pulsing valve to the reaction space via a first auto pressure regulator (APR) … wherein the first[/second] BTO and the first[/second] FPS are conducted using a first[/second] supply system …wherein the first[/second] supply system has a single APR which is the first[/second] APR…” [emphasis added]. In at least two broadest reasonable interpretation of a first[/second] precursor supply system as best understood, the supply system can broadly entail a whole gas delivery system from a supply sources of both carrier gas and precursor to the final delivery point of the precursor with carrier gas, or can entail the bottle system with a supply of carrier gas that connects to other systems, such as a carrier gas supply system. 
The limitation of a supply system having a single APR is not expressly recited in the disclosure as originally filed.  While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. An amendment to correct an obvious error does not constitute new matter where the ordinary artisan would not only recognize In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971). In their reply filed on December 16, 2021, Applicant cited Figs. 2, 4 and paragraphs [0012] and [0014] as support for illustrating a precursor supply system using an APR and affirmatively indicates a single APR. The Examiner also cites paragraphs [0057] – [0060] as the closest recitations of the originally-filed specification to the instant claims as amended.
In the broadest reasonable interpretation where the precursor supply system encompasses whole gas delivery system from a supply sources of both carrier gas and precursor to the final delivery point of the precursor with carrier gas, the Examiner notes that nowhere in the original disclosure is there an express written description of an embodiment utilizing only a single APR for a given precursor system. Furthermore, while Figs. 2 and 4 do disclose depictions of precursor systems with a carrier flow, a precursor bottle and associated valves with the APR, there is no direction provided to the other components from where the carrier gas is derived.  As a result, the amendment potentially introduces New Matter as the claim encompasses precursor supply systems comprising components that are not supported in the disclosure as originally filed.  Accordingly, there is no reasonable conveyance to one of ordinary skill in the art that the inventor or joint inventor has possession of the claimed invention at the time the application was filed.

Claim Rejections - 35 USC § 103
Section A: Where the precursor supply system is interpreted to refer to the components used to implement FPS or BTO control systems:
s 1, 3 – 6, 8 –13, 17 and 19 remain rejected under 35 U.S.C. 103 as being unpatentable over LaVoie et al.  US 2012/0009802 A1 (hereafter “LaVoie”) in view of Sangam US 2010/0116208 A1 (hereafter “Sangam”) and Shimizu et al. US 2010/0178423 A1 (hereafter “Shimizu”).
Regarding claims 1, 3 – 4, 6, 8 – 13, 17; LaVoie is directed to methods of depositing a film on a substrate surface including surface mediated reactions in which a film, e.g. a SiOC film [meeting claim 8] ([0208]), is grown over one or more cycles of reactant adsorption and reaction (Abstract). LaVoie discloses a processing chamber as depicted in Figure 13 comprising ([0203], [0211] – [0218]): a process chamber body 1302 for maintaining a low-pressure environment within the process chamber body [reaction space]; pedestal 1308 and showerhead 1306; a mixing vessel 1304; one or more mixing vessel inlet valves 1320 to control the introduction of process gases to mixing vessel 1304 and various process gases; process liquids and carrier gas; vaporization point 1303 and valve 1305. LaVoie further discloses that the methods comprise the repetition of the steps of (in the context of an ALD approach and also in a conformal film deposition (CFD)): providing for deposition a substrate that comprises a plurality of gaps [trenches] (Fig. 8; [0020], [0031], [0150], [0152]); exposing the substrate surface to a gas phase distribution of a first film precursor in a first instance/pulse (Fig. 1, 17; [0035], [0038] – [0040], [0043], [0076] – [0080]); evacuating  (i.e. sweep or purge) so as to remove unbound first film precursor, leaving only chemisorbed first film precursor; exposing the substrate surface to a second film precursor in a second instance/pulse; evacuating (i.e. sweep or purge) so as to remove unbound second film precursor; and reacting the surface-bound precursors to one 2Cl2 [meeting claim 3’s SiX2Y2 depicted formula] or Bis (tertbutylamino) silane [relevant to claim 5] (BTBAS, [0045], [0079]); the second precursor may be a dopant of e.g. methane or ethanol [meeting claim 4 and relevant to claim 5] ([0006], [0178]), particularly for forming carbides and carbon doped silicon oxide (Fig. 7; [0004], [0117-120], [0124], [0166], [0168-169], [0202]). BTBAS may be stored in liquid form prior to vaporization ([0213]). Furthermore, it is readily apparent that at least ethanol exists as a liquid under ambient conditions, and therefore suitable to be stored in liquid form prior to vaporization [first and second precursor stored in liquid forms].  The reaction to form the film may be performed by using thermal or plasma energy using gases such as e.g. oxygen gas and hydrogen gas that are continuously flowing [meeting claims 9 – 12] (Fig. 9; [0004], [0007], [0038] – [0043], [0103]). An inert gas such as argon [noble gas] may also be continuously supplied ([0048], [0094], [0097], [0103]).  While it cannot be determined whether or not a “substitution reaction” as presently claimed actually occurred, the compounds are as claimed, the reaction source is as claimed & the results are as claimed; thus it may be considered that the reaction mechanism occurring is inherently the same; especially considering as defined by the present specification what portion of any functional group actually constitutes or is encompassed by “undergoing a substitution reaction” cannot be precisely determined; thus broadly considering the possible scope of the reaction the taught reaction may be considered to read on the claimed substitution reaction.
	LaVoie, while directed to pulsed precursor inputs, does not provide techniques therefore; thus does not expressly teach employing FPS or BTO systems, that the 
With regards to the use of a BTO system:
Sangam teaches gas delivery systems for delivering gaseous precursors sublimated from solid form where the gas delivery system includes an ampoule to hold a solid precursor that can sublimate to a gaseous form within the ampoule, and a carrier gas line coupled to the ampoule at a junction disposed in the carrier gas line, wherein the carrier gas flowing through the junction creates a pressure within the junction that is less than a pressure within the ampoule (abstract, Fig. 1, and Fig. 2A). They teach that the design of the junction facilitates drawing the gaseous precursor out of the ampoule without the carrier gas entering the ampoule, thus advantageously reducing or eliminating any un-sublimed precursor from entering the carrier gas line (0012). They teach that the gas delivery system may be coupled to a process chamber configured for cyclical deposition, such as ALD (0012-0013). They teach that the ampoule is configured for storing and vaporizing a solid precursor by heating (0018). They teach that upon sublimation, the gaseous precursor is ready to be transported to the process chamber via a carrier gas flowing through the carrier gas line (0019, Fig.1, and Fig. 2A). They teach that the junction and the gas delivery line are configured to draw the gaseous precursor from the ampule when the carrier gas flows through the gas delivery 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of LaVoie to have to have introduced the silicon containing precursor into the reactor in each cycle of PEALD using the precursor delivery method (BTO system) described by Sangam because Sangam teaches that such a process is successful for providing a vapor phase of a precursor to a reaction space where the vessel is heated to be above the vaporization temperature of the precursor, especially in view of LaVoie’s teaching of a liquid precursor being heated to provide a vapor ([0213]).
With regards to having the where the first/second precursor together with carrier gas is fed in a first/second pulse created by a first/second pulsing valve to the reaction space via a first/second APR without using an MFC wherein the first/second APR is provided upstream of the first/second pulsing valve and that the APRs are used as single APRs:
	Shimizu is directed to a method of controlling flow and concentration of liquid precursors for atomic layer systems (Abstract, [0002]). Shimizu discloses precursor delivery systems as shown in Fig. 2 and Fig. 7, as reproduced below [emphasis added]:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale








Shimizu discloses the steps of supplying a carrier gas to a precursor container 3 [bottle]; controlling the total line pressure of carrier gas and material vapor [first or second precursor] with an APR that is upstream from a pulsing valve 13/v6; and delivering material precursor to a processing chamber based on the pulsing of the pulsing valve within a section that constitutes a precursor delivery system ([0039] – [0040], [0042]). The use of an APR in combination with an orifice allows for accurate flow rate control for liquid materials with low vapor pressure ([0005]); in combination with another APR supplying only carrier gas that is upstream from the precursor container, accurate flow rate control for liquid materials with high vapor pressures may also be achieved ([0005], [0008]). Finally, Shimizu discloses that solely relying on a MFC leads to inaccurate flow rates.
only using [and therefore excluding an MFC]  a respective APR upstream of a respective pulsing valve because Shimizu teaches that such an arrangement allows for accurate flow rate control and concentration control of material precursors into the reaction space in the process of atomic layer deposition.
Regarding claim 5, With respect to particularly employing 1st & 2nd functional groups that are “alkylamino group and hydroxyl group respectively; the particular examples of LaVoie are silent with respect to these specific combinations (i.e. effectively providing exemplary combinations of  Cl + t-butylamine = halogen + alkylamino groups, or Cl + -NH2 = halogen + -NR2 {options now excluded for 1st & 2nd functional groups, respectively, but still claimed for 2nd+1st functional groups, respectively}; [0079], table 1).  
However, as indicated in [0006], [0174], [0178] a variety of different coating reactants can be employed with the silicon containing reagents, including with the intent to provide nitrogen &/or carbon doping to the deposit, where such dopant sources may be t-butyl amine or alternatively besides other alkylamino groups (now excluded), may be ethanolamine (now excluded) or ethanol or propanol or ethylene glycol (employed in applicant’s examples), etc.; where the alkoxide or hydroxyl groups of the alcohols read on claimed functional groups. 

Regarding claim 19, LaVoie does not expressly recite the use of FPS systems for feeding the first and second precursors into the reaction space, wherein the FPS systems are operated in a manner that the carrier gas flows continuously throughout the step (i), wherein the carrier gas carries the gas phase of the first precursor by passing through the first bottle, whereas being redirected to bypass the first bottle when not carrying the gas phase of the respective precursor.
	However, Shimizu discloses an embodiment of the gas delivery system comprising bypass valves v2 and v5 [enabling not carrying the gas phase of the respective precursor], a precursor container that carrier gas flows through in order to produce a carrier gas together with a precursor [FPS system] ([0042] –  [0048]; Table 1). Shimizu further discloses that embodiments disclosed likewise offer the same advantages with respect to accuracy of flow rate and material concentration ([0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of LaVoie to use an FPS system as presented in Shimizu because Shimizu teaches that such an arrangement allows for accurate flow rate control and concentration control of material precursors into the reaction space in the process of atomic layer deposition.

Claim 14 remains rejected under 35 U.S.C. 103 as being unpatentable over LaVoie, Sangam and Shimizu as applied to claims 1, 3 – 6, 8 –13 and 17 and 19 above, and optionally further in view of Hsieh et al. 2011/0217383 A1 (hereafter “Hsieh”).
Regarding claim 14, LaVoie discloses gap filling, including of trenches, & including conformal coating of features (Fig. 8, 12A & 15; [0036-37], [0150], [0152-155]).
LaVoie does not expressly teach that particular percentages of sidewall & bottom coverage of trenches, with the thickness deposited on the surface of the substrate outside the trench.
However, as the teachings of affecting a conformal film, this means that essentially even & uniform deposition occurs at all locations, including in gaps or trenches, which is consistent with the illustrations of figures 8 & 12A; thus one of ordinary skill in the art would have reasonably expected that true conformal deposition or deposits that reasonably approach the meaning of conformal deposition, hence the claimed coverage; as taught to be the goal of conformal deposition in this reference, would reasonably have met the coverage percentages of 90% or higher on sidewalls & bottom of a trench as compared to surface deposits above the trench, otherwise the taught conformal distribution would not have been met.  Particularly with teachings of performing optimization of processing with taught criteria, with the goal of effecting conformal coating, including in trenches, one of ordinary skill in the art would have been expected to employ that optimization to achieve the goals of conformal coating that would have been consistent with the claimed coverage percentages with respect to present (8/31/18 & 1/10/19) claims.  
Optionally, one of ordinary skill in the art would further consider the obviousness of employing LaVoie’s process, in view of Sangam and Shimizu to deposit silicon nitride coatings with carbon doping conformally in trenches, when further considering the teachings of Hsieh.
Hsieh discloses forming interconnect structures having trenches, where spacer oxide layers are deposited on sidewalls of the trenches by the ALD (abstract; claims 1-2); where processes such as shown in figures 5A-C, described in [0057-58], include depositing a spacer 56 via ALD of layer 58, illustrated as conformal layer as shown in figure 5C that is deposited on photoresist 55 & hard mask 51 (e.g. titanium nitride); which are etched to form an interlayer dielectric wiring pattern with trenches 152 in ultra low-k dielectric layer 52 with the bottom surface being the diffusion barrier layer 53; on which a pore sealing layer of SiCO or SiCN is formed (figure 5K; [0058-59]), with further processing of the trench as illustrated in figures 5M-5N include deposition of spacer oxide layer 154 ([0060]), illustrated as conformal & preferably deposited via an ALD process, as well as [0061] indicating further sidewall’s liner layer & copper barrier layer depositions deposited on the sidewalls; where these depositions include conformal deposition of various dielectric & oxide materials as taught & illustrated are on dielectric materials having shapes of trenches; where in figures 5L-5O, substrate 14 that may be silicon is exposed.
Therefore, one of ordinary skill the art would have reasonably recognized before the effective filing date of the claimed invention that the process of LaVoie may  LaVoie on such trench structures so as to provide an effective material & ALD technique for achieving one or more layers of conformally coated dielectric materials for making particular configurations with coatings on trench sidewalls as taught by Hsieh, considering expected effectiveness with respect to conformal deposition when employing ALD techniques.
	
Section B: Where the precursor supply system is interpreted to be precursor supply systems that contains/comprises a BTO or FPS control system:

Claims 1, 3 – 6, 8 –13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LaVoie et al.  US 2012/0009802 A1 (hereafter “LaVoie”) in view of Sangam US 2010/0116208 A1 (hereafter “Sangam”) and Hirata et al. US 2010/0012026 A1 (hereafter “Hirata”).
Regarding 1, 3 – 4, 6, 8 – 13, 17; The facts disclosed by LaVoie as discussed above in the rejection of the claims over LaVoie in view of Sangam and Shimizu also applies to the present rejection over LaVoie in view of Sangam and Hirata.
LaVoie, while directed to pulsed precursor inputs, does not provide techniques therefore; thus does not expressly teach employing FPS or BTO systems, that the 
With regards to the use of a BTO system:
The facts disclosed by Sangam as discussed above in the rejection of the claims over LaVoie in view of Sangam and Shimizu also applies to the present rejection over LaVoie in view of Sangam and Hirata.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of LaVoie to have to have introduced the silicon containing precursor into the reactor in each cycle of PEALD using the precursor delivery method (BTO system) described by Sangam because Sangam teaches that such a process is successful for providing a vapor phase of a precursor to a reaction space where the vessel is heated to be above the vaporization temperature of the precursor, especially in view of LaVoie’s teaching of a liquid precursor being heated to provide a vapor ([0213]).
With regards to having the where the first/second precursor together with carrier gas is fed in a first/second pulse created by a first/second pulsing valve to the reaction space via a first/second APR without using an MFC wherein the first/second APR is provided upstream of the first/second pulsing valve and that the APRs are used as single APRs:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
Hirata is directed to an evaporation supply apparatus [precursor gas supply system] for raw material used in semiconductor manufacturing (Abstract). Hirata discloses an evaporation supply apparatus as shown in Figure 1, as reproduced below [emphasis and callouts added] ([0037] – [0089]):  


	Hirota discloses the steps of supplying a carrier gas from a MFC1 to a source tank 5 containing raw material 4 [bottle] to produce a mixed process gas ([0003], [0019], [0024], [0091]); and feeding the mixed process gas through an automatic pressure regulating device 15 followed by a processing chamber 11 ([0091], [0093], [0117]). The automatic pressure regulating device acts to promote evaporation of raw material in the source tank, maintain a constant pressure of mixed gas within the source tank, and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of LaVoie in view of Sangam to deliver both the first and second precursors in respective gas delivery systems where carrier gas and respective precursor together are fed to a reaction chamber only using a respective APR upstream of a respective pulsing valve because Hirata teaches that such placement of the APR allows for acts to promote evaporation of raw material in the source tank, maintain a constant pressure of mixed gas within the source tank, and maintain a constant flow rate with accurate control of the mixture ratio between the amount of precursor gas and carrier gas in the mixed gas as well as simplifying flow rate control.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over LaVoie, Sangam and Hirata as applied to claims 1, 3 – 6, 8 –13 and 17 and 19 above, and optionally further in view of Hsieh et al. 2011/0217383 A1 (hereafter “Hsieh”).
Regarding claim 14, LaVoie discloses gap filling, including of trenches, & including conformal coating of features (Fig. 8, 12A & 15; [0036-37], [0150], [0152-155]).
LaVoie does not expressly teach that particular percentages of sidewall & bottom coverage of trenches, with the thickness deposited on the surface of the substrate outside the trench.
a conformal film, this means that essentially even & uniform deposition occurs at all locations, including in gaps or trenches, which is consistent with the illustrations of figures 8 & 12A; thus one of ordinary skill in the art would have reasonably expected that true conformal deposition or deposits that reasonably approach the meaning of conformal deposition, hence the claimed coverage; as taught to be the goal of conformal deposition in this reference, would reasonably have met the coverage percentages of 90% or higher on sidewalls & bottom of a trench as compared to surface deposits above the trench, otherwise the taught conformal distribution would not have been met.  Particularly with teachings of performing optimization of processing with taught criteria, with the goal of effecting conformal coating, including in trenches, one of ordinary skill in the art would have been expected to employ that optimization to achieve the goals of conformal coating that would have been consistent with the claimed coverage percentages with respect to bottom portion coverage & sidewall portion coverage & blanket surface coverage of the deposited film called a target film in the present (8/31/18 & 1/10/19) claims.  
Optionally, one of ordinary skill in the art would further consider the obviousness of employing LaVoie’s process, in view of Sangam and Hirota to deposit silicon nitride coatings with carbon doping conformally in trenches, when further considering the teachings of Hsieh.
Hsieh discloses forming interconnect structures having trenches, where spacer oxide layers are deposited on sidewalls of the trenches by the ALD (abstract; claims 1-2); where processes such as shown in figures 5A-C, described in [0057-58], include depositing a spacer 56 via ALD of layer 58, illustrated as conformal layer as shown in 
Therefore, one of ordinary skill the art would have reasonably recognized before the effective filing date of the claimed invention that the process of LaVoie may reasonably provide materials effectively in a conformal manner as illustrated, for any of the dielectric oxide conformal ALD depositions or the copper barrier layer deposition, as the selectivity of the process, would reasonably been expected to provide effective deposition on these surface compositions, such that it would’ve been obvious to one of ordinary skill in the art to employ the dielectric ALD technique & deposited material of LaVoie on such trench structures so as to provide an effective material & ALD technique for achieving one or more layers of conformally coated dielectric materials for making particular configurations with coatings on trench sidewalls as taught by Hsieh, considering expected effectiveness with respect to conformal deposition when employing ALD techniques.
Double Patenting
Claims 1, 3-6, 8-14, 17,19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, or claims 1-28, or claims 1-13, 17 & 20, or claims 1-14 & 16-19 of U.S. Patent No. 9,343,297 B1 (Fukazawa et al.) or 9,564,314 B2 (Takamura et al.) or 10,147,600 B2 (Takamura et al.) or 10,186,420 B2 (Fukazawa et al.), respectively; in view of LaVoie, in view of Sangam, in view of Shimizu or Hirota, for claims 1-6, 8-15, 19 and for claim 17 in view of Aitchison or {Hansen (“Speed, Pressure and Throughput; PART 3; Automating the Pressure Control Process”), considered with Yamamoto et al. (2016/0225607 A1) or Noda et al.  (2016/0284542 A1)}; all references discussed above.
With respect patent claims (297), these claims are directed to plasma enhanced chemical layer deposition where the PEALD cycle deposits multielement(s) layer, then on some number of these layers performs a postdeposition reactive oxygen, nitrogen &/or carbon treatment(s) as set forth in patent (297) claim 1; where it is noted that these postdeposition treatment is neither required nor excluded from the present claimed process; including it is performed on the results of one or more ALD cycles, or alternatively at the end of each or some ALD cycle, where the film being treated with the excited oxygen, nitrogen &/or carbon is at least partly reacted so is no longer necessarily a “precursor for film formation”.  The films being formed may be from metal alloys or nonmetal elements, specifically including Si & producing silicon oxide or silicon nitride films that also contain carbon (patent claims 7-10).  The precursor pulse delivery, use of RF power to cause reaction after precursor supply & continuous supply of noble gas are, consistent with the claimed process as set forth in patent claims 14-16 nd precursors may be sequentially supplied impulses precursor gas; but the (297) patent claims differ in that particular gas compositions for this process are not specified, nor mechanisms by which they react for producing analogous deposition film compositions containing combinations of Si + C + (O &/or N) as listed in (297) patent claim 10.  
However, LaVoie, as discussed above, teaches both PEALD & thermally activated ALD using analogous sequences for the purpose of depositing silicon oxide or silicon nitride or silicon oxynitrides any of which may be carbon containing, as or also formed in the (297) claims’ process, such that one of ordinary skill the art would reasonably consider the reagent gas teachings as set forth in LaVoie to provide appropriate 1st & 2nd precursors, plus the reference’s teachings on the effective use of carbon containing gases for producing desired films having desired carbon concentrations, including effects of posttreatment or additional treatments in the cyclic process for adding extra elements such as carbon & nitrogen, such that it would have been expected to require only routine experimentation to employ this reference’s suggested reagents in the process of the (297) patent claims to produce the single phase multielement films of the patent claims that overlap with the presently claimed “target film containing carbon” (e.g SiCO of present claim 8).  
Additionally noted, particularly specified present dependent claim limitations, would have been further obvious, as techniques supplied by LaVoie, were obvious in view of the teachings therein, as set forth above; especially with respect to employing particular apparatus systems or regulators for delivering precursor pulses to the deposition process.  LaVoie reasonably suggest that all parts of the process including  Shimizu or Hirota, as detailed above, both provide teachings with respect to pulsed gas delivery relevant to ALD processing, using means as presently claimed that one of ordinary skill in the art would reasonably have considered obvious options for providing the pulsed delivery of the process (297) claims considered in view of LaVoie.  
With respect patent claims (420), which are substantially overlapping with above discussed (297), the (420) claims are directed to plasma enhanced chemical layer deposition where the PEALD cycle deposits Si-containing thin films that may be SiOC or SiONC (patent claims 1-3), where the silicon precursor may have chlorine functional groups (patent claim 4), or oxygen containing functional groups (claims 5, 11-12); where a vapor phase carbon containing precursor may be employed in the deposition cycle, equivalently to the presently claimed 2nd precursor (claims 13-14 & 16-17), where a 2nd reactant such as hydrogen or nitrogen gases may supply a reactive species, including via a plasma generation after both Si -containing precursor & the carbon precursor are absorbed on substrate (patent claims 6-9, 14 & 17); where the film may be deposited on a three-dimensional structure (patent claim 10).  
The (420) patent these claims differ in that the carbon precursor is generic (patent claims 20-21 not included in this rejection, employ a carbon containing amine or ethyleneamine, which options was deleted from the present claims); thus specified no functional group, or lack thereof; nor do the claims specify a particular mechanism for the PEALD process to occur however in that patent claim 17 contacts the substrate with the Si precursor, then the C precursor, with purgings in between; and only 
(420) patent claims while particularly specifying the coating of three-dimensional structures, does not particularly specify that those structures or trenches that are conformally coated or coated with the claimed coverage.  Also the (420) patent claims are silent with respect to any flow control techniques, or whether any carrier gas or the 2nd reactant gas may be flowed continuously.  However analogously with respect to the above discussion of (297), the differences between the present claims & the (420) claims would have been considered by one of ordinary skill the art to be obvious variations thereof in view of LaVoie’s similar teachings employing overlapping Si precursors & specific carbon precursors having functional groups as claimed (i.e. hydroxyl functionalized or alcohol, as well as overlapping ethyleneamine) that may conformally coated trenches, for reasons  analogous to those detailed above; where particular flow control techniques would have been further obvious in view of  Shimizu (or Hirota) and Sangam, also analogously to the reasons set forth above.
With respect to patent (314) claims, these claims are directed to depositing dope silicon oxide in a cycle that includes contacting with a silicon precursor, contacting with a dopant precursor, exposing to a purge gas & contacting the substrate with reactive species so that the doped silicon oxide is formed, where this cycle may be an ALD or PEALD process (patent claims 1-3); where the silicon precursor & the dopant precursors may be pulsed (patent claims 9-10); where the reactive species may be oxygen or nitrogen (patent claims 5-7, 12-14), that may be delivered with or activated via plasma (patent claims 17-18).  Furthermore, the silicon containing precursor may be nd precursors as generally claimed, as the boron & the phosphorus are not metals, nor silicon (i.e. B is a semi-metal & semimetals are not excluded as a 2nd precursors), where in alkoxide containing compound contains carbon.  
The (314) patent claims differs by not requiring that any dopant is necessarily carbon in the resultant silicon oxide, i.e. that it is doped with carbon.  Also while the generic dopant precursor encompasses present 2nd precursors as formulaically set forth in present dependent claims, the patent claims specific dopant precursors differ from the present application claims 2nd precursors, although the 2 claim sets have overlapping functional groups.    
However, as discussed above, LaVoie particular discloses reasons why one may desirably specifically optimize to either include or exclude carbon from deposits, with means for doing including specific carbon containing dopant compounds, thus providing teachings consistent with supplying a dopant precursor for providing C, with subsequence the reactive species treatment & use of plasma as set forth in the (314) patent claims, such that it would’ve been obvious for one of ordinary skill the art to use processing optimization teachings &/or C dopant precursor suggestions of LaVoie in performing the (314) claimed process for additionally providing the claimed generic doped silicon oxides, where the dopant is carbon.  Additionally, LaVoie suggest further precursors to be combined with the silicon precursor in a sequence as consistent with the (314) patent claims that may be used by themselves as is consistent with the option  LaVoie, would have reasonably suggested to one of ordinary skill in the art desirable means of optimizing the (314) patent claim process for amount of carbon, including for ALD depositions between specific doping operations, such that the (314) patent claims may reasonably be considered an obvious variation of the present claims.  Furthermore as noted above, with respect to claimed pulsing mechanisms, in view of Shimizu (or Hirota) and Sangam, suggest such automated systems for analogous ALD processing for delivery of reagent pulses, in a system where the pressure is controlled, such that use thereof would have been an obvious variation & providing expected & desired results for control of the process as suggested by these combined teachings.
With respect to patent (600) claims, which are substantially overlapping with above discussed (314) claims, these claims are directed to depositing dope silicon oxide in a cycle that includes contacting with a silicon precursor, plus with a dopant precursor that may be a carbon compound (patent claims 1+20), and while patent independent claim 1 specifies that the deposition cycle is in the order of contacting with a Si precursor, purging, contacting with an O-plasma’s reactive species, purging, then contacting with a dopant precursor, with subsequence purging, then a 2nd reactive species, followed by purging, further dependent claim 13 also stipulates that the dopant precursor may be employed to contact the substrate before Si-precursor in the deposition cycle, such that claim 1 also encompasses due to this further limitation the substrate having been contacted by both Si & C precursors without intervening reactive gas treatment; thus as the process may be an ALD deposition process ((patent claim 3), (600) patent claims differ from the present claims, by not specifying any particular carbon compounds as the dopant precursor; thus is silent with respect to functional groups on the carbon compound; plus is silent with respect to configuration of the substrate surface on which the doped silicon oxide film is being formed, hence distribution thereof; or with respect to means for controlling precursor gas flow.  However, analogously with respect to the above discussion of (314), the differences between the present claims & the (600) claims would have been considered by one of ordinary skill the art to be obvious variations thereof in view of LaVoie’s similar teachings employing overlapping Si precursors & specific carbon precursors having functional groups as claimed (i.e. hydroxyl functionalized or alcohol, as well as overlapping ethyleneamine) that may conformally coated trenches, for reasons  analogous to those detailed above; where mechanisms for providing pulsed precursor delivery flow control techniques in view of Aitchison, also analogously to the reasons set forth above.

Response to Arguments
Applicant's arguments filed December 16, 2021 have been fully considered but they are not persuasive.

Applicant’s principal arguments are: 
a.) The precursor supply system of Shimizu utilizes two APRs for a given precursor supply system and teaches away from utilizing a single APR in a precursor supply system. 
 
In response to the applicant's arguments, please consider the following comments.
a.)  During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005). In view of the indefiniteness of the claims, in the interpretation of the claims where the precursor system encompasses components used to implement FPS or BTO control systems, contrary to Applicant’s arguments the precursor supply system of Shimizu only has one APR within the bounds of what is encompassed by the supply system that implements FPS or BTO control system.  That other APRs are used to condition carrier gas prior to input to the precursor supply system is still encompassed by the instant claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the Examiner notes that the claims do require using a first APR without a MFC, the limitation applies to the combined first precursor together with the carrier gas, and not to a carrier gas by itself.